In an action, inter alia, to recover damages for conversion of corporate funds, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Friedmann, J.), dated February 23, 1993, which awarded attorney’s fees and disbursements to counsel for the plaintiff in the amount of $17,706.59.
Ordered that the judgment is affirmed, with costs.
Since the action was commenced in order to protect the corporation from dissipation of its assets, it is a shareholder’s derivative action as defined in Business Corporation Law § 626. Business Corporation Law § 626 (e) provides that if an action on behalf of the corporation is successful, in whole or in part, or if anything was received by the corporation as a result of a settlement, the court may award reasonable expenses including attorney’s fees. As a result of the settlement of the action herein, about $250,000 in corporate debt was forgiven. Therefore, the corporation received a substantial benefit.
Since the Supreme Court appointed Tanner, Propp, Fersko & Sterner as co-counsel to represent the corporation, and the record indicates that the settlement was attributable, at least in part, to the firm’s efforts, the court did not improvidently exercise its discretion by awarding fees and disbursements which represented less than one-half of the sum requested. Mangano, P. J., Miller, O’Brien and Pizzuto, JJ., concur.